Brown, 0. J.
This cause was here, on a former appeal where the facts are stated. 145 Minn. 426, 177 N. W. 770. On the remand of the case a trial was had on which plaintiff tendered evidence which he claimed disclosed that he had produced to defendants a purchaser ready, able and willing to purchase the land in question on the terms named by defendants; that they sold the land to him, though at a higher price than that for which plaintiff was authorized to sell. The evidence presented in the record tends to sustain plaintiff’s claim, and, further, that a purchaser for the land was procured by him within the time limit fixed by his listing contract. The court at the conclusion of the trial, both parties having rested on the evidence presented by plaintiff, directed a verdict *120in favor of defendants. Plaintiff appealed from an order denying a new trial.
We have read the evidence with care and reach the conclusion that the issues presented by the pleadings should have been submitted to the jury, and that the court erred in directing a verdict. Whether plaintiff was the procuring cause of the sale was made by the evidence a question of fact. Esterly-Hoppin Co. v. Burns, 135 Minn. 1, 159 N. W. 1069; Henninger v. Burch, 90 Minn. 43, 95 N. W. 578; Hubachek v. Hazzard, 83 Minn. 437, 86 N. W. 426.
In view of a new trial we refrain from discussing the evidence; it is sufficient that we have read it and find therein sufficient to raise a question for the jury, and there we dismiss the subject. The inferences to be drawn from the present state of the evidence may be overcome when defendants are heard in full.
Order reversed.